Case 2:19-cv-06444-SVW-RAO Document 20-5 Filed 10/18/19 Page 1 of 6 Page ID #:167




                     Exhibit 3
10/18/2019
        Case     2:19-cv-06444-SVW-RAO Document Sender
                                                 20-5Guidelines
                                                        Filed- Gmail Help
                                                                10/18/19  Page 2 of 6 Page ID #:168



         Sender Guidelines
         If you send emails that are blocked or have problems with Gmail delivery, follow these guidelines to help
         them get classi ed correctly.

         • If you get the Gmail error message, "Message rejected by Google Groups", go to senders guidelines for
            work or school accounts.
         • If you're sending to an individual, learn how to x bounced emails.


         How Gmail classi es incoming mail
         • Spam: Spam goes to the Spam folder; everything else goes to the inbox.
         • Inbox categories: In Gmail's default inbox layout, messages are divided into the following categories:
             •   Primary
             •   Social
             •   Promotions
             •   Updates
             • Forums
         Mail classi cations automatically adjust to match users' preferences and actions. For example, users can
         unmark spam, move messages to a different category, or switch categories on or off. Over time, Gmail
         automatically adjusts classi cations according to these corrections. Learn more about inbox categories.



         Step 1: Use Postmaster Tools
         Postmaster Tools provides metrics on reputation, spam rate, feedback loop, and other parameters that
         can help you identify and x delivery or spam lter issues.



         Step 2: Make sure emails get classi ed correctly
         • Send consistently from the same address for each mail category. For example, always send
            promotional email from one address and nancial transactions from another address.
         • Avoid mixing different categories in one message. For example, if you include promotional content in an
            email with a nancial transaction, Gmail could classify the email as promotional.



         Step 3: Make sure emails don't get marked as spam
            Authenticate your mail

                 Emails without authentication often get email blocked or marked as spam to protect recipients
                 from phishing scams. Unauthenticated emails with attachments might get completely rejected
                 for security reasons.

                 To ensure Gmail can authenticate you:
https://support.google.com/mail/answer/81126                                                                         1/5
10/18/2019
        Case     2:19-cv-06444-SVW-RAO Document Sender
                                                 20-5Guidelines
                                                        Filed- Gmail Help
                                                                10/18/19  Page 3 of 6 Page ID #:169
                To ensure Gmail can authenticate you:

                 • Send from the same IP address.
                 • Keep valid reverse DNS records of your IP address that point to your domain.
                 • Choose the same address in the "From:" header for every message.

                Other recommendations
                 • Sign messages with DKIM          . We don't authenticate messages signed with keys that use
                    fewer than 1024 bits.
                 • Publish a SPF record.
                 • Publish a DMARC policy       .

                Learn more about email authentication.

                IP guidelines
                 • The sending IP must have a PTR record (i.e. a reverse DNS of the sending IP) and match the IP
                    obtained via the forward DNS resolution of the hostname speci ed in the PTR record.
                 • The sending domain should pass either a SPF check or DKIM check.



            Include option to subscribe

                 1. Provide each recipient on your distribution list either "opt-in" option below:
                     • An email asking them to subscribe
                     • A checkbox on a web form or in software they need to manually check
                 2. Con rm each recipient's email address is correct before subscribing them.
                 3. Avoid:
                     • Purchasing an email address from a third-party
                     • Including a checkbox on a web form or in software that is automatically checked and
                        subscribes users by default



            Include option to unsubscribe

                When users receive a lot of email they don’t open, Gmail will show a card with the option to
                unsubscribe.
                Allowing users to unsubscribe can improve open rates, click through rates, and spend
                e ciency. Learn about how users unsubscribe from emails.

                A user must be able to unsubscribe from your mailing list through one of the following means:

                 1. Make sure recipients can unsubscribe through either:
                     • A prominent link in the body of an email leading to a con rmation page, without requiring
                        recipients to provide additional information
                     • An option to reply to your email to unsubscribe
                 2. To make sure recipients can unsubscribe without leaving Gmail, we strongly recommend
https://support.google.com/mail/answer/81126                                                                       2/5
10/18/2019
        Case     2:19-cv-06444-SVW-RAO          Document Sender
                                                            20-5Guidelines - Gmail Help
                 2. To make sure recipients can unsubscribe withoutFiled
                                                                    leaving  10/18/19
                                                                               Gmail, wePage  4 of
                                                                                        strongly    6 Page ID #:170
                                                                                                 recommend
                     adding a "List-Unsubscribe      " header in one of the following ways:
                      • Add the following headers for one-click unsubscribe as described in RFC 8058:
                          List-Unsubscribe-Post: List-Unsubscribe=One-Click
                          List-Unsubscribe: <https://example.com/unsubscribe/opaquepart>

                          If the recipient unsubscribes, you'll get this POST request:

                        "POST /unsubscribe/opaquepart HTTP/1.1
                     Host: example.com
                     Content-Type: application/x-www-form-urlencoded
                     Content-Length: 26

                     List-Unsubscribe=One-Click"

                 • Point to an email address using 'mailto:'


                Note: If both options are added to the List-Unsubscribe header, Gmail will use the method
                speci ed rst.

                Other recommendations
                 • Automatically unsubscribe users whose addresses bounce multiple times.
                 • Occasionally send con rmation messages to users.
                 • Include each mailing list recipients are signed up for, and give them the option to unsubscribe
                     from any they're no longer interested in.

                Forwarded mail
                To take care of any mail your recipients forward, we recommend that you:

                 • Explicitly indicate the email address subscribed to your list.
                 • Support a URL method of unsubscribing from your mailing list. This is especially helpful if your
                     mailing list manager can't tell who is unsubscribing based on the "Reply-to:" address.



            Format your mail

                Make sure your messages have:

                 • Formatting according to RFC 5322          and, if using HTML,     HTML standards
                 • A valid 'Message-ID:' header eld
                 •   An indication that you're sending mails in the "Precedence: bulk" header eld
                 •   Visible information about the true sender and true landing page for links
                 •   Subject lines that are relevant to the message content and not misleading
                 •   Domain formatting according to the     highly-restrictive      Unicode Security Pro le guidelines
                     for international domain names, including:
                     • Authenticating domain
                     • Envelope From domain
https://support.google.com/mail/answer/81126                                                                             3/5
10/18/2019
        Case     2:19-cv-06444-SVW-RAO Document Sender
                                                 20-5Guidelines
                                                        Filed- Gmail Help
                                                                10/18/19  Page 5 of 6 Page ID #:171
                   • Payload domain
                    • Reply-to domain
                    • Sender domain



            Follow delivery tips


                Impo ant factors for delivery
                While Gmail works hard to deliver all legitimate mail, it's possible that some legitimate messages
                get marked as spam.

                Here are factors that normally help deliver messages to Gmail recipients:

                 • The "From:" address matches someone in the recipient's Contacts.
                 • If your message is welcome but accidentally sent to spam, the recipient can click Not spam.
                Note: Gmail doesn't accept "whitelisting" requests from senders, and can't guarantee that all of
                your messages will bypass our spam lters.

                Promotional mail or nancial transactions
                To help improve the chances of getting important promotional or transactional mail to your
                recipient, we recommend separating mail by purpose as much as possible. For each type of mail
                (promotional or transactional), you can:

                 • Use separate email addresses
                 • Send mail from different domains and/or IP addresses



            Monitor third-party senders

                If others use your service to send mail (for example: ISPs), you are responsible for monitoring
                your users and clients' behavior. Make sure you:

                 • Provide an email address to your users and/or clients to report abuse (for example,
                    abuse@yourdomain.com)
                 • Maintain up-to-date contact information in your WHOIS record and on abuse.net
                 • Quickly terminate all users and clients who use your service to send spam



            Monitor a liate marketers

                A liate marketing programs reward third-parties for bringing visitors to your site. Unfortunately,
                spammers can take advantage of these programs.

                If your brand becomes associated with a liate marketing spam, it can affect the mail sent by you
                and your other a liates. It is your responsibility to monitor your a liates and remove them if they
                send spam.
https://support.google.com/mail/answer/81126                                                                          4/5
10/18/2019
        Case     2:19-cv-06444-SVW-RAO Document Sender
                                                 20-5Guidelines
                                                        Filed- Gmail Help
                                                                10/18/19  Page 6 of 6 Page ID #:172




                     If you are still unable to deliver messages, go to troubleshooting for senders with email delivery
                     issues




                                                         Was this helpful?


                                                        Yes             No




https://support.google.com/mail/answer/81126                                                                              5/5
